Citation Nr: 0304860	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-03 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected sickle cell anemia, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected anxiety disorder NOS, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

These matters came to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York City, New York, 
which denied the claims for increased ratings for sickle cell 
anemia and anxiety neurosis, as well as a claim for a total 
rating based on individual unemployability (hereinafter 
referred to as TDIU).  

In March 2000, the Board remanded the case for additional 
development.  

The veteran has not requested a hearing.  

In November 2002, a VA psychiatrist changed a mental 
diagnosis from "anxiety neurosis" to "anxiety disorder NOS 
(not otherwise specified)".  The Board has thus 
recharacterized the second issue on page 1 to reflect this 
change.

FINDINGS OF FACT

1.  During the appeal period, the veteran's service-connected 
sickle cell anemia has been manifested by repeated crises of 
joint pain several times per year, with anemia, bone 
infarction, and general fatigue and weakness that precludes 
light manual labor. 

2.  The veteran's anxiety disorder NOS has been manifested 
throughout the appeal period by poor concentration ability, 
occasional suicidal and paranoid ideation, minor psychomotor 
agitation, mildly dysphoric mood and affect, impaired impulse 
control, and complaints of tension, depression, and anxiety.  

3.  The psychoneurotic symptoms are not shown to be totally 
incapacitating or to cause inability to obtain or to retain 
employment.

4.  With respect to the claim for TDIU, a 100 percent 
schedular rating has been assigned for sickle cell anemia.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for sickle cell 
anemia have been met during the entire appeal period.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7714 (2002).

2.  The criteria for a 70 percent rating, but no higher, for 
anxiety neurosis have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.125-4.130, 
Diagnostic Code 9400 (2002).

3.  There is no legal entitlement to TDIU.  38 C.F.R. 
§§ 3.321, 4.16; VAOPGCPREC 6-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  To this end, in March 2001, the RO sent a letter to 
the veteran and his attorney explaining that if the veteran 
would identify any evidence not already of record, the RO 
would assist in obtaining it.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  In a 
December 2002 supplemental statement of the case, the RO 
supplied the old and the new rating criteria for anxiety 
neurosis.  He has, by information letters, rating actions, a 
statement of the case and other supplemental statements of 
the case, been advised of the evidence considered in 
connection with each of his claims, and what evidence that is 
potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent service records, VA medical records, and the 
private medical records identified by the claimant.

The Board emphasizes that the RO notified the veteran and his 
attorney of the provisions of the VCAA and its potential 
impact on his claim, allowing him an additional period of 
time in which to present evidence and/or argument in support 
of the appeal.  For the reasons set out above, the veteran 
will not be prejudiced as a result of the Board deciding the 
claim at this time. 

I.  Sickle Cell Anemia

A.  Factual Background

Sickle cell anemia is defined as "a hereditary, genetically 
determined hemolytic anemia, one of the hemoglobinopathies, 
occurring almost exclusively in Blacks, characterized by 
arthralgia, acute attacks of abdominal pain, ulcerations of 
the lower extremities, sickle-shaped erythrocytes in the 
blood, and, for full clinical expression, the homozygous 
presence of S hemoglobin in the red blood cells, as defined 
by hemoglobin electrophoresis."  Dorland's Illustrated 
Medical Dictionary 74 (28th ed. 1994).  

The claims file reflects that service connection was 
established for sickle cell anemia in 1977 and that a 30 
percent rating was assigned under Diagnostic Code 7714.  

In March 1996, the veteran requested an increased rating, 
asserting that it had increased in severity.  

A May 1996 VA general medical compensation and pension 
examination report reflects that the veteran was 71 inches in 
height, weighed 120 pounds, and was described as tall and 
very thin.  He complained of joint pains caused by 
hemorrhages from sickle cell anemia.  A May 1996 VA mental 
disorders compensation and pension examination report 
reflects that the veteran had been unemployed since 1992.  

A June 1996 VA hematology compensation and pension 
examination report reflects that the veteran had recently 
been hospitalized for a heart murmur, although none was heard 
during the current examination.  He reported that he 
frequently limped.  His chief complaints were shortness of 
breath, dizziness, chest pain, and occasional polyuria.  He 
had painful knees and left hip at rest, worse on activity.  
The veteran had never been transfused.  He also reported 
stiff shoulders and arms.  The examiner found active 
arthritis in the left hip.  The examiner found pain in joints 
and in sides on occasion but with undocumented frequency of 
occurrence.  The examiner felt that between acute attacks and 
sickle cell anemia crises the veteran could walk about one 
mile.  The examiner found no evidence of any permanent organ 
or joint impairment.  Hip, knee, and shoulder X-rays were 
taken but apparently were lost.  A chest X-ray was normal.  
The diagnosis was sickle hemoglobin C disease, heterozygous 
for both conditions producing mild, well-compensated anemia, 
and bone infarctions with "occasional" crises.  There was 
evidence of chronic hepatitis and evidence of liver disease 
with hepato-cellular damage, etiology unknown, but might be 
related to alcohol consumption.  Electrocardiogram revealed 
left ventricular hypertrophy and non-specific T-wave change.  

In a September 1996 rating decision, the RO denied an 
increased rating for sickle cell anemia on the basis of no 
evidence of several painful crises per year that precluded 
more that light manual labor.  

In a February 1997 substantive appeal, the veteran argued 
that his VA examiner had not reviewed his claims file.  Along 
with his appeal, he submitted a medical treatise that 
advocates inter alia that the term "light work" connotes 
activity that involves lifting no more than 20 pounds.  He 
also submitted an affidavit attesting that he was an 
unskilled laborer and that sickle cell anemia made him feel 
tired continuously.  He asserted that he was unable to sleep 
at night, unable to concentrate during the day, and that he 
felt exhausted most of the time.

As noted in the introduction, in March 2000 the Board 
remanded the case to the RO for additional development.  
Subsequently the RO received VA and private clinical records, 
and the veteran underwent additional VA compensation and 
pension examinations.  

VA clinical reports reflect a February 1996 hospitalization 
for complaint of abdominal pain that had lasted about 7 days 
with two days of constipation.  The veteran admitted heavy 
abuse of alcohol, using crack cocaine, snorting heroin, and 
heavy smoking.  The examiner noted that the veteran's liver 
function tests were elevated.  He was discharged with no work 
limitation.  Other reports reflect that he was admitted 
multiple times from October 1996 to January 2000 for 
detoxification.  In May 1998, he complained of two weeks of 
right lower quadrant abdominal pain.  The diagnosis was rib 
pain.  In August 1998, he was seen for two days of right-
sided pain.  The diagnosis was history of hepatitis and 
cocaine abuse.  

Private medical reports reflect that the veteran suffered a 
head and back injury in an auto accident in December 1998.  
Since that time, he had headache, he head neck, back, 
shoulder, and hip pain, his legs "fell asleep", and he had 
blurred vision.  Diagnoses of postconcussion syndrome and of 
cervical and lumbar derangement were given. 

In March 2001, the RO sent a letter to the veteran notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In October 2002, the veteran underwent a VA hematology 
compensation and pension examination for sickle cell anemia.  
The examiner noted a review of the claims file and recited 
relevant medical history.  During the examination, the 
veteran reported recurring pain crises and pain in the right 
flank, knees, elbows, ankles, and lower back.  The veteran 
reported shortness of breath and that he could walk about one 
mile.  The veteran reported chest pain for which he took 
Darvocet(r) that he received from a friend.  He reported four 
or more painful crises per year.  He reported more pain after 
discharge from a drug rehabilitation program.  The examiner 
felt that some of the pains might be complicated by injury 
suffered in an auto accident.  The examiner noted that the 
veteran's reported history of hepatitis C could lead to 
arthritis.  The examiner reported that there was positive 
evidence of headaches, fatigue, and weakness and that the 
veteran had limited ability to perform labor.  There was 
evidence of pain syndrome in the bones, but no evidence of a 
skin induced pain syndrome.  The veteran had a history of 
hepatitis C infections, but apparently no other infection.  
There was no history of transfusion, phlebotomy, bone marrow 
transplant, syncope, lightheadedness, edema, pallor, bone or 
vascular infarction, congestive heart failure, or myelo-
suppressant therapy.  The veteran had no end organ pathology.    
His hemoglobin level was slightly low at 12.7.  The examiner 
concluded that the symptoms might preclude light manual labor 
but also that the clinical picture was unclear.  The bone and 
joint pain could be due to sickle cell anemia, or it could be 
due to previous trauma, hepatitis C, arthritis, history of 
drug dependence, or history of unauthorized use of pain 
medication.  The examiner felt that sickle cell anemia was 
stable.

In October 2002, the veteran underwent a VA liver, gall 
bladder, and pancreas compensation and pension examination.  
The examiner noted a review of the claims file and recited 
relevant medical history.  During the examination, the 
veteran reported a cholecystectomy in 1984 with steady flank 
pain since then.  The veteran reported no history of 
vomiting, hematemesis, or melena.  He denied fatigue, 
weakness, or depression or anxiety.  He weighed 151 pounds 
but he denied any weight gain.  The examiner noted that there 
was no cholelithiasis at that time. 

The veteran's vocational/rehabilitation file contains no 
information relevant to an increased rating for sickle cell 
anemia.  

B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The RO has rated the veteran's service-connected sickle cell 
anemia as 30 percent disabling throughout the appeal period 
under 38 C.F.R. § 4.117, Diagnostic Code 7714 (2002).  Under 
this Diagnostic Code, a 30 percent rating is assigned 
following repeated hemolytic sickling crises with continuing 
impairment of health.  The rating criteria provide that a 60 
percent rating may be assigned for sickle cell anemia where 
there is evidence of painful crises several times per year or 
with symptoms precluding other than light manual labor.  A 
100 percent rating is assigned for sickle cell anemia with 
repeated painful crises, occurring in skin, joints, bones, or 
any major organs caused by hemolysis and sickling of red 
blood cells, with anemia, thrombosis and infarction, with 
symptoms precluding even light manual labor. 38 C.F.R. 
§ 4.117, Diagnostic Code 7714 (2002).

In this case, there is evidence of four or more painful 
crises occurring in joints several times per year.  The June 
1996 VA examiner noted that the veteran could walk about a 
mile between acute attacks and between "occasional" sickle 
cell anemia crises.  This examiner found mild hemolytic 
anemia and bone infarctions with occasional crises.  In 
contrast, the June 2002 VA examiner found no history of bone 
infarction, even though this had been mentioned.  The June 
2002 VA examiner noted that the veteran reported four or more 
crises per year and felt that the symptoms "might" preclude 
light manual labor.  Both VA examiners noted many symptoms 
that might be related to sickle cell anemia.  With respect to 
these ambiguous symptoms, the Board notes that if the 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a non-service-connected 
disability, all manifestations must be attributed to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  

After careful consideration of all the evidence, the Board 
finds that sickle cell anemia is manifested by repeated 
crises of joint pain several times per year, with anemia, 
bone infarction, and general fatigue and weakness that 
precludes even light manual labor.  Thus, the criteria for a 
100 percent rating are more nearly approximated.  
Unfortunately, the phrase "repeated crises" simply conveys 
an initial crisis with one or more repetitions; however, 
because the 60 percent rating requires several crises a year, 
the Board infers that a 100 percent rating also requires 
several crises, such as four or more crises per year.  The 
Board concludes that "repeated" crises per year are shown 
in this case.  Whether light manual labor is precluded by 
sickle cell anemia is unclear.  The recent VA examiner seemed 
to agree that the symptoms precluded light manual labor.  
Thus, resolving any remaining doubt in favor of the veteran, 
the Board finds that the criteria for a 100 percent rating 
are more nearly approximated.  






II.  Anxiety Disorder NOS

A.  Factual Background

The claims file reflects that service connection was 
established for anxiety neurosis in 1977 and that a 10 
percent rating was assigned under Diagnostic Code 9400.  

In March 1996, the veteran requested an increased rating, 
asserting that it had increased in severity.  

A May 1996 VA general medical compensation and pension 
examination report reflects no pertinent information. 

A May 1996 VA mental disorders compensation and pension 
examination report reflects that the veteran had been 
unemployed since 1992.  The report notes alcohol and cocaine 
abuse since 1974.  The veteran was single and lived with a 
sister.  He complained of nervousness, depression, 
forgetfulness, sleep problems, and alcohol, cocaine, and 
heroin abuse.  He was alert and oriented in all three spheres 
and his speech was coherent; however, the veteran's breath 
carried an odor of alcoholic beverage.  He denied 
hallucination, delusion, or dangerous ideation.  Memory was 
not disturbed for recent events but concentration was poor.  
Judgment was not disturbed.  The Axis I diagnoses were 
generalized anxiety disorder, alcohol abuse, cocaine abuse, 
and opioid abuse.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 57 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, (hereinafter referred to as DSM-IV) a 
score of 51 to 60 is indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning, i.e., few friends, conflicts with peers and 
coworkers]. 

In a September 1996 rating decision, the RO denied an 
increased rating for a nervous condition on the basis of no 
evidence of more than mild psychiatric impairment. 

In a February 1997 substantive appeal, the veteran argued 
that the VA examiner had not reviewed his claims file.  Along 
with his appeal, he submitted a medical treatise that 
advocates inter alia that mental impairment could impair 
remembering work procedures and it could impair the ability 
to carry out short, simple instructions.  He also submitted 
an affidavit attesting that he could not leave the house 2 to 
3 days per week because of nervousness.  He felt totally 
isolated from family and friends while at home.

As noted in the introduction, in March 2000 the Board 
remanded the case to the RO for additional development.  
Subsequently the RO received VA and private clinical records, 
and the veteran underwent a VA compensation and pension 
examination.  

VA clinical reports reflect numerous hospitalizations from 
1996.  In February 1996, diagnoses of polysubstance abuse and 
dysthymia were given.  The veteran was admitted multiple 
times from October 1996 to January 2000 for detoxification.  
According to a July 1998 hospital report, a GAF score of 55 
was given.  

Private medical reports reflect that the veteran suffered a 
head and back injury in an auto accident in December 1998.  
Since that time, he had numerous symptoms referable to the 
accident.  In January 1999, he felt nervous and depressed.  

In March 2001, the RO sent a letter to the veteran notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In November 2002, the veteran underwent a VA mental disorders 
compensation and pension examination.  The examiner noted a 
review of the claims file and recited relevant medical 
history.  During the examination, the veteran reported a long 
history of hospitalization for detoxification.  He recalled 
that he last worked in about 1990.  He lived with his sister.  
He reported treatment for drug addiction.  He felt that he 
had a depressed mood because of inability to work, which he 
related to back pain.  He reported feelings of paranoia and a 
dislike of people.  He felt inferior because of a lack of 
education and missing teeth.  The examiner noted minor 
psychomotor agitation during the interview (he ducked his 
head and occasionally shifted in his chair).  Speech and 
thinking were normal.  There was no hallucination or delusion 
but there was occasional suicidal ideation.  There was no 
obsessive or ritualistic behavior that interferes with 
routine activities.  He denied panic attacks.  His mood was 
mildly dysphoric with mood congruent affect.  Long and short 
term memory and attention and concentration were intact.  
Judgment and insight were present.  He indicated trouble with 
impulse control. He was considered to be competent to manage 
his benefits.  The examiner felt that the veteran's paranoid 
ideation was the result of his service-connected mental 
disability; however, his tension, depression, and anxiety 
were due to recent back injury.  The Axis I diagnoses were 
polysubstance abuse, in partial remission; and, anxiety 
disorder NOS (not otherwise specified), representing a 
continuation of the original anxiety neurosis.  The examiner 
reported personality disorder NOS with antisocial traits on 
Axis II; unemployment, continued drug use, and social 
isolation on Axis IV; and, a GAF score of 52 on Axis V and 
noted that the score would range from 45 to 55 in the recent 
year [according to DSM-IV, a score of 41 to 50 is indicative 
of serious symptoms, that is, suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
i.e., no friends, or unable to keep a job.  See 38 C.F.R. 
§ 4.125 (2002)].  The examiner explained that GAF scores are 
not to be separated for each diagnosis; however, the examiner 
felt that the veteran's anxiety disorder was related to 
inability to work, rather than to sickle cell trait.  The 
examiner felt that social isolation, distrust of others, 
impulsive drug use, and feelings of inadequacy were due to 
personality disorder.  

The veteran's VA vocational/rehabilitation file contains no 
information relevant to an increased rating for anxiety 
disorder.  

B.  Legal Analysis

Anxiety disorder NOS is evaluated under Diagnostic Code 9400, 
which was amended during the appeal period.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM- 
IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas, supra; VAOPGCPREC 3-2000; 
see also 38 U.S.C.A. § 5110(g) (West 1991).  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
mental disorders rating schedule.

The old regulations were in effect when the September 1996 
rating decision was issued; however, the RO has considered 
the veteran's claim for a higher disability rating for his 
anxiety disorder under the criteria prior to revisions and 
under the revised criteria.  See September 2002 SSOC.  
Moreover, the veteran was given an opportunity to respond.  
Accordingly, he will not be unfairly prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas, supra.

Under the criteria for rating anxiety disorder prior to the 
revisions made to this criteria in November 1996, a 30 
percent rating is assigned for "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A "considerable" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people when reliability, flexibility, and 
efficiency levels are so reduced as to result in 
"considerable" industrial impairment warrants a 50 percent 
evaluation.  A 70 percent rating is provided when the ability 
to maintain effective or favorable relationships is 
"severely" impaired and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. § 
4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. at 
304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, VA's General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, 
means "rather large in extent or degree."  VAOPGCPREC 9-93.  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) (West 
1991).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  The 
Court held that the Board's conclusions regarding a 
claimant's degree of impairment "must be justified by a clear 
statement of reasons or bases and not by the equivalent of 
'because I say so.'"  Massey, 7 Vet. App. at 207, citing 
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  In Massey, where 
the veteran was assigned a 10 percent disability evaluation 
for a psychoneurotic disorder and was seeking a higher 
rating, the Court emphasized that, in providing reasons or 
bases for its decision to grant or deny an increased rating, 
the Board must discuss findings rendered by examiners in the 
medical reports in relation to the criteria set forth in the 
rating schedule.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994); Massey, 7 Vet. App. at 207 (noting that factual 
findings of the Board drawn from medical evidence, such as 
"affect and mood were appropriate," "memory was unimpaired," 
and "no history of hospitalization," generally appeared not 
to relate to the rating criteria set out for psychoneurotic 
disorders).

The amended regulations set forth in 38 C.F.R. § 4.130 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide that a 100 percent schedular 
rating may be assigned in cases where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientations to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

The Board notes that the psychiatric diagnosis has been 
changed to anxiety disorder NOS in the recent mental 
disorders examination report.  The Board finds that the 
veteran's anxiety disorder NOS has been manifested throughout 
the appeal period by poor concentration ability, occasional 
suicidal and paranoid ideation, minor psychomotor agitation, 
mildly dysphoric mood and affect, impaired impulse control, 
and complaints of tension, depression, and anxiety.  

Comparing the above symptoms to the prior provisions of the 
rating schedule, the Board finds that the criteria for a 70 
percent rating are more nearly approximated.  The evidence 
reflects that the veteran has not been employed at any time 
during the appeal period, and that GAF scores of as low as 45 
and as high as 57 have been assigned during the appeal 
period.  Thus, the Board feels that the service-connected 
anxiety disorder has played a part in severely impairing the 
veteran's ability to obtain and retain employment.  The 
criteria of a 100 percent rating are not more nearly 
approximated because the psychoneurotic symptoms are not 
shown to be totally incapacitating nor shown to cause 
inability to obtain or to retain employment.   

Comparing the symptoms to the revised criteria of the rating 
schedule, the Board does not find that the criteria of a 100 
percent rating are more nearly approximated.  The veteran's 
anxiety disorder NOS has not resulted in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientations to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Total occupational impairment is 
felt to the result of disabilities other than anxiety 
disorder, thus, the criteria for a 100 percent rating are not 
more nearly approximated and the benefit of the doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

III.  TDIU

In VAOPGCPREC 6-99, VA's General Counsel (GC) held that a 
claim for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100-percent rating is 
already in effect for another service-connected disability.

GC also held that no additional monetary benefit would be 
available in the hypothetical case of a veteran having one 
service-connected disability rated 100-percent disabling 
under the rating schedule and another, separate disability 
rated totally disabling due to individual unemployability 
under 38 C.F.R. § 4.16(a).  Further, the availability of 
additional procedural protections applicable under 38 C.F.R. 
§ 3.343(c) in the case of a total disability rating based on 
individual unemployability would not provide a basis for 
consideration of a rating under section 4.16(a) where a 
veteran already has a service-connected disability rated 100-
percent disabling under the rating schedule.

The Board is bound in its decisions by the precedent opinions 
of the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c) (West 1991).  Thus, the Board must deny the claim 
for TDIU based on a lack of legal entitlement and not on the 
evidence.  In a case such as this one, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because a total schedular rating 
has been granted, the Board will not address an 
extraschedular rating under 38 C.F.R. § 3.321(b) (2002).  





ORDER

1.  A 100 percent evaluation for sickle cell anemia is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

2.  A 70 percent rating for anxiety neurosis is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

3.  The claim for TDIU is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

